 RALSTON PURINA COMPANYRalston Purina Company' and American Federationof Grain Millers, Local No. 16, AFL-CIO.Case 17-CA-9676August 6, 1981DECISION AND ORDEROn January 30, 1981, Administrative Law JudgeRichard J. Boyce issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief,2and counsel forthe General Counsel filed a brief in support of theAdministrative Law Judge's Decision, as well as anopposition to Respondent's request for oral argu-ment.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings,3and conclusions of theAdministrative Law Judge, as further explainedherein, and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) ofthe National Labor Relations Act, as amended, byissuing letters of reprimand to employees WayneHeckenlively and Danny Walenta because they en-gaged in protected concerted activity. Althoughwe find Respondent's exceptions to be withoutmerit, we nonetheless are of the opinion that someaugmentation of the Administrative Law Judge'sanalysis is warranted.Danny Walenta and Wayne Heckenlively areemployed in Respondent's maintenance depart-ment, and were supervised by Meyer Sollenberger.As a result of a reprimand given Walenta,4which'Although Respondent's name in the complaint appears as RalstonPurina, Inc., and while no formal motion to amend has been filed, therecord reflects that the correct name of Respondent is as appears above.2 Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings' On Saturday, March 15, 1980, at or about 3 p.m., Waltenta returnedto his locker to get some needed tools for a remaining task which, ac-cording to Walenta, would require only 2 or 3 minutes to complete Wa-lenta's quitting time was 3:30 p.m. Before returning to the motor controlroom--a nonsmoking area-Walenta lit a cigarette. Supervisor Sollen-berger, who entered the locker area, asked Walenta about the progress ofthe job. Walenta informed Sollenberger of the short duration of the re-maining task. Sollenberger directed Walenta to "get with it," to whichWalenta replied that he wished to finish his cigarette. This exchange wasrepeated, after which Sollenberger suggested that Walenta "punch out" ifhe was unwilling to work. When Walenta refused to do so, Sollenbergerstated that he would punch out for Walenta, and did so. Walenta there-upon left the plant.257 NLRB No. 74was perceived by Walenta and Respondent's othermaintenance employees to be unjustified, and be-cause of the great number of grievances5(approxi-mately 50) filed during the few weeks that Sollen-berger had been supervising the maintenance de-partment, Edward Hobson, the maintenance ste-ward, recommended that the maintenance employ-ees prepare a petition on this matter for submissionto management. Heckenlively thereupon preparedand signed such a petition,6and the other mainte-nance employees, including Walenta, signed the pe-tition the next day.' Immediately after the petitionwas signed, Heckenlively turned the petition overto Hobson, who then presented it to Sollenbergerat or about 7 a.m. on March 18, 1980, and some 3hours later, to Wendell Spracklen, plant engineerand Sollenberger's supervisor.That afternoon, Sollenberger asked Heckenlivelyto remain after the 3:30 p.m. quitting time to welda bolt in a pellet mill.8Heckenlively declined therequest, noting that three less senior welders wereavailable to do the job.9Sollenberger, however, in-sisted that Heckenlively do the welding. Therecord reflects that, three times during the courseof this conversation, Heckenlively requested thepresence of Steward Hobson, and that Sollenbergerignored Heckenlively's requests. Heckenlivelythereupon left Sollenberger in order to findHobson, who worked approximately 200 feet awayin another part of the facility. Heckenlively andHobson then proceeded to Spracklen's office,where they discussed the problem with bothSpracklen and Sollenberger, Heckenlively andHobson taking the position that only "a commonwelding job" was at issue, while Spracklen andSollenberger claimed that the job required the highlevel of expertise possessed by Heckenlively.During this conversation, Hobson also noted thatSollenberger had failed to notify him as requiredby the collective-bargaining agreement, and re-minded Spracklen and Sollenberger that this re-' The grievances were filed pursuant to a collective-bargaining agree-ment between Respondent and the Union.'The petition read:We the undersigned do hereby wish to bring charges against MeyerSollenberger, the Maint. Foreman at the Kansas City Chow Divisionof Ralston PurinaThe charges are covered in section 8AI and A3 of the NationalLabor Relations Act of unfair and unsafe practices.7Walenta was sent home on Saturday, March 15; the decision to drafta petition occurred on March 17: and the employees signed the petitionon Tuesday morning, March 18. 1980.' The flawed bolt reduced the facility's pelleting capacity by one-fourth.' The existing collective-bargaining agreement provided that the mostsenior employees have the right of first refusal with respect to tasks re-quiring overtime. subject to Responldent's right. "in the event specialskills are required." to designate a particular person regardless of senior-ily, pro. ided that the steward is first notified601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquirement had recently been reaffirmed during aprior grievance proceeding involving Heckenlively.The situation was resolved, however, with Hecken-lively agreeing to do the work, but retaining theoption of filing a grievance thereafter.After finishing the welding job, Heckenlivelyprepared three grievances,10which Hobson pre-sented to Spracklen and Sollenberger early the nextmorning-March 19. As more fully described bythe Administrative Law Judge, Heckenlively wassummoned to Spracklen's office, coincident withHobson's presentation of Heckenlively's griev-ances, and was given a reprimand letter datedMarch 19, 1980.11 Subsequent to Heckenlively's de-parture from Spracklen's office, Walenta was sum-moned and given a letter of reprimand datedMarch 18, 1980.'2i. Although we are in agreement with the Ad-ministrative Law Judge's conclusion that the em-ployee activity surrounding the preparation, execu-tion, and delivery of the petition constitutes pro-tected concerted activity, we are of the opinionthat further discussion is warranted concerning thebasis for that finding.As found by the Administrative Law Judge, andas reflected by the record, the employee petitionwas grounded, at least in part, on Sollenberger'sconfrontation with Walenta, and the large numberof previously filed grievances citing Sollenberger.Respondent, however, maintains in substance that,while the activity surrounding the preparation andcirculation of the employee petition may have beenconcerted, it was not protected, and relies, inter'" Two grievances prepared by Heckenlively cited Sollenberger forforcing him to remain at work past quitting time and for not allowinghim to contact a steward. The third grievance cited Spracklen for forcingHeckenlively to remain at work past quitting time."Heckenlively's written reprimand read as follows:Wayne, on Tuesday, March 18, 1980, I requested that you stay andrepair a pellet mill.Instead of performing this task when asked, you left the area withoutpermission. Although you returned to this task 20 minutes later, leav-ing the area of your job is a direct violation of written plant rules.You were also grossly insubordinate in refusing to perform this workwhen it was assigned to you.This is a letter warning you that any further violations will result inadditional disciplinary action.i2 Walenta's written reprimand read as follows:Danny, this is to confirm our conversation and actions on Saturday,March 15, 1980.You were in the shop smoking when you should have been workingon the South Unit Cooler. You had already had your afternoonbreak. I asked you to go back to work, and you said you would afteryou finished your cigarette. I told you to go back to work or punchout. You said, "after I finish my cigarette"-at this time, I punchedyour card and sent you home.Danny, this is a gross violation of Company Policy on breaks Youalso refused to put out your cigarette and go back to work as I re-quested.This was gross insubordination on your part, and any further acts ofthis nature will bring further disciplinary action.alia, on Joanna Cotton Mills Co. v. N.L.R.B. 13 insupport of its position.We disagree, however, and find its citation ofJoanna Cotton Mills inapposite to the case nowbefore us. In that case, the court characterized as apersonal vendetta a petition prepared and circulat-ed by a single employee, which called for the re-moval of a foreman who had reprimanded that em-ployee for maintaining a gambling operation on theemployer's premises. In contrast, the case herein in-volves a petition prepared and circulated with fullunion support, and catalyzed, at least in part, bythe actions of a supervisor arguably acting in dero-gation of an existing collective-bargaining agree-ment, and which was clearly related, in toto, toworking conditions at Respondent's facility. 4Indeed, the Board has specifically held that thequality of supervision is a legitimate concern ofemployees. '5A case with particular application to the factsherein is Dreis & Krump Manufacturing Company v.N.L.R.B., supra, wherein employee Mayer receiveda written warning for carelessness, which he thengrieved through the contractual dispute-settlingprocedure, claiming that "although [Supervisor]Mirabella walked past him several times and ob-served his difficulty in setting up the machineproperly, the foreman offered neither aid nor in-struction." 6Mayer, however, in addition to hisgrievance, also chose to publicize his dissatisfactionwith Mirabella, and to enlist the support of otheremployees.7The employer therein argued, inter' 176 F.2d 749 (4th Cir. 1949), setting aside 81 NLRB 1398 (1949).4 See, for example, Dreis & Krump Manufacturing Company, Inc. v.N.L.R.B., 544 F.2d 320 (7th Cir 1976). enfg. 221 NLRB 309 (1975), for adiscussion of the relationship of Joanna Cotton Mills to a set of circum-stances similar to the ones herein.1 Hitchiner Manujiacturing Co., Inc., 238 NLRB 1253, 1257 (1979).Although the Administrative Law Judge cited American Art Clay Com-party, Inc. v. NL.R.B., 328 F.2d 88, 90 (7th Cir. 1964), denying enforce-ment 142 NLRB 624 (1963), in support of the proposition that "it is diffi-cult to imagine a case in which the ...capabilities of a supervisorcannot be said to have a direct impact on the employees' job interests andwork performance" (ALJD, fi. 5), we note that the above language isquoted out of context. The thrust of the court's decision, which deniedenforcement of the Board's order, was that employees who engage in awalkout because of dissatisfaction over a change in supervision are notprotected by the Act and are subject to discharge. Thus, the court didnot focus solely on the subject of the employees' concerns, but also onthe manner in which they made their concerns known to management. Inthis regard, the court specifically distinguished a walkout or work stop-page, which is not involved in the instant case, from such moderate con-duct as drafting a letter, which is essentially the activity the employeesengaged in here.s 544 F.2d at 323.7 Mayer's leaflet read as follows:ATTENTION ALL WORKERSThis case of J. Mayer v. J. Mirabella concerns ALL workers. Wemust not think that Mirabella is just peculiar. The Company knowsthat Mirabella does and supports him and all other foremen who actlike him WE DON'T HAVE TO TAKE IT!!! [lid. at 324.1602 RALSTON PURINA COMPANYalia, that the leaflet disparaged the contractualgrievance procedure on its face, since the printedmaterial made no specific reference to the progressof Mayer's grievance, or that similarly situated em-ployees might invoke the grievance machinery intheir own behalf. The court, however, affirmed theBoard's holding that Mayer's leafletting activity"served to complement, rather than circumvent,the established grievance procedure." Id. at 321.Like Dreis & Krump, we hold that the employeepetition herein complemented the contractualgrievance procedure and typifies the kind of em-ployee concerted action clearly contemplated bySection 7 of the Act. Thus, it is manifestly clearthat the employees, far from eschewing the collec-tive-bargaining agreement and the dispute-settlingmechanism therein, had overwhelmingly embracedthat grievance procedure as the means of choice inhopes of resolving an obviously ongoing, and ap-parently intractable, dispute with Supervisor Sol-lenberger. Seemingly frustrated in their efforts,however, the employees, on the advice of theirunion steward, chose to employ another means tobring their problem to the attention of managementby submitting the petition. In addition, the employ-ees herein, in the course of preparing, signing, andsubmitting the petition to management, in no wayinterfered with the ongoing work at Respondent'sfacility.Accordingly, and based on all of the above, wereaffirm the Administrative Law Judge's findingthat the activities surrounding the employee peti-tion were concerted and protected within themeaning of the Act. We also agree with the Ad-ministrative Law Judge, for the reasons stated byhim, that Walenta was disciplined for engaging inthat protected concerted activity and not for theincident cited in the reprimand letter.2. With respect to Heckenlively, the Administra-tive Law Judge found that the reprimand letter,which characterized Heckenlively's conduct as "in-subordination," and "leaving his [work] area," infact "consisted of his asserting his right under thelabor agreement to refuse an overtime assignment,absent certain preconditions which had not beensatisfied, and his summoning the steward to assistin the resolution of the problem. Both the assertionof a contract right and the summoning of the ste-ward were protected activities. Thus, even if thisconduct truly had given rise to Heckenlively'sletter, instead of being grasped as a pretext to chas-ten him for his part in the petition, the letter wasimproper." (ALJD, sec. III, B.)We agree with the Administrative Law Judge'sconclusion that the reprimand letter was unlawfulon the ground that on its face it was based on con-duct protected by the Act. We therefore find it un-necessary to rely on the Administrative LawJudge's other rationale. Thus, Heckenlively's repri-mand letter reflects that his discipline was trig-gered by his questioning Supervisor Sollenberger'sjudgment that only Heckenlively could performthe overtime work in question, and because he in-sisted on the presence of a steward when it becameclear that he and Sollenberger would be unable toresolve the dispute on their own. However, as setforth above, the collective-bargaining agreementprovided that a senior welder such as Heckenlivelyhad the right to refuse overtime, subject to Re-spondent's right, "in the event special skills are re-quired," to designate a particular person regardlessof seniority so long as the steward is first notified,a requirement with which Sollenberger had notcomplied. sThe Board has held that an attempt by an em-ployee to enforce or uphold the provisions of anexisting collective-bargaining agreement, by thefiling of grievance or otherwise, is protected bySection 7 of the Act. Any reprisal taken by an em-ployer, based on such employee activity, is there-fore violative of Section 8(a)(l) of the Act.9" Likethe employee in John Sexton, Heckenlively, by in-sisting on the presence of a steward, failing to getany response thereto from Respondent's supervisor,and then leaving Sollenberger in order to contactthe steward on his own, attempted, in accordancewith past practice, to enforce the contractual pro-vision regarding the assignment of overtime. 0 It is"' As discussed above, Steward Hobson testified that a prior grievancematter, also involving Heckenlively, had reaffirmed the principle that thesteward was to be notified before Respondent made any overtime assign-ment under the contract provision involved here. In addition, as noted bythe Administrative Law Judge, the record reflects that it was commonpractice at Respondent's facility for employees to leave their respectivework areas to contact a steward. Thus, Steward Hobson testified that, ina 10-week period, from January until mid-March 1980, employees, seek-ing Hobson's assistance as a result of a dispute with a supervisor, lefttheir respective work areas on approximately a dozen occasions and werenot reprimanded therefor.'9 See, for example, John Sexton & Co.. a Division of Beatrice Food Co..217 NLRB 80 (1975), wherein the Board adopted the AdministrativeLaw Judge's finding that Respondent violated Sec. 8(aX)() and (3) of theAct when it discharged employee Knuth for filing grievances under thecollective-bargaining agreement. The General Counsel in the case addi-tionally contended that Knuth was also discharged because, in refusing todrive with a suspended driver's license, he was attempting to implement acontract provision which stated that drivers could refuse to drive wheredriving would be in violation of any applicable statute: and that his dis-charge for this reason constituted a separate violation of Sec. 8(a)(1) ofthe Act The Board agreed, stating that it has "consistently held that Sec-tion 7 of the Act protects employees' attempts, such as Knuth's, to imple-ment the terms of bargaining agreements irrespective of whether the as-serted contract claims are ultimately found meritorious and regardless ofwhether the employees expressly refer to applicable contracts in supportof their actions or, indeed, are even aware of the existence of such agree-ments." (Id. at 80.)2° By contrast, the employees in Bechtel Incorporated, 248 NLRB 1222(1980). disagreeing with the employer's established work rules, and seek-Continued603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthus clear that Heckenlively's reprimand for leav-ing the area "without permission," and for his"grossly insubordinate" refusal to perform theovertime work in question, is, on its face, violativeof Section 8(a)(1) of the Act.Accordingly, and based on all the above, we findthat Respondent, by issuing letters of reprimand toemployees Walenta and Heckenlively, violatedSection 8(a)(1) of the Act.CONCLUSIONS OF LAW1. Ralston Purina Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. American Federation of Grain Millers, LocalNo. 16, AFL-CIO, is a labor organization withinmeaning of Section 2(5) of the Act.3. By reprimanding employees Danny Walentaand Wayne Heckenlively because they engaged inprotected concerted activities, Respondent has en-gaged in unfair labor practices in violation of Sec-tion 8(a)(1) of the Act.4. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ralston Purina Company, Kansas City, Missouri,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(a):"(a) Issuing letters of reprimand to, or otherwisediscriminating against, employees because theyhave engaged in concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection."2. Substitute the following for paragraph 2(a):"(a) Rescind the letters of reprimand issued toDanny Walenta and Wayne Heckenlively onMarch 19, 1980, remove said letters of reprimandfrom their respective personnel files, and notifythem in writing that this has been done."3. Substitute the attached notice for that of theAdministrative Law Judge.ing to implement their own terms and conditions of employment, explicit-ly rejected the grievance procedure sanctioned by the applicable collec-tive-bargaining agreements, and engaged in deliberate and repeated refus-als to comply with the work rules in question. The Board found suchconduct outside the protection of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT issue letters of reprimand to,or otherwise discriminate against, employeesbecause they have engaged in concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed under theAct.WE WILL rescind the letters of reprimandissued to Danny Walenta and Wayne Hecken-lively on March 19, 1980, remove said lettersof reprimand from their respective personnelfiles, and notify them in writing that this hasbeen done.RALSTON PURINA COMPANYDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Kansas City, Missouri, onDecember 4, 1980. The charge was filed on May 19,1980, and amended on June 26, by American Federationof Grain Millers, Local No. 16, AFL-CIO (the Union).The complaint issued on July 2, and alleges that RalstonPurina Company (Respondent), by its issuance of repri-mand letters to Wayne Heckenlively and Danny Walentain March 1980, violated Section 8(a) (1) of the NationalLabor Relations Act (the Act).I. JURISDICTIONRespondent is a Missouri corporation, headquarteredin St. Louis, engaged in the production and distributionof animal feeds. It annually ships products of a value ex-ceeding $50,000 across state lines, and thus is an employ-er engaged in and affecting commerce within Section2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within Section 2(5)of the Act.604 RALSTON PURINA COMPANYIll. THE ALLEGED UNFAIR LABOR PRACTICESA. EvidenceHeckenlively, a sheet metal man, and Walenta, an elec-trician, are among about 10 employees in the mainte-nance department of Respondent's feed manufacturing(chow) operation in Kansas City, Missouri. They arecovered by a labor agreement between Respondent andthe Union. Their union steward is Edward Hobson, amaintenance employee in Respondent's adjacent soybeancrushing facility.On Saturday, March 15, 1980, at or about 3 p.m., Wa-lenta went to his locker to put away unneeded tools andobtain others for a remaining task. The remaining task in-volved the removal of a jog switch in the motor controlroom and, by Walenta's reckoning, would take about 2-1/2 minutes. His shift was to end at 3:30.Before undertaking the final task, Walenta lit a ciga-rette. This necessitated that he remain in the locker area,the motor control room being a nonsmoking area. MeyerSollenberger, maintenance supervisor, presently askedWalenta how the job was going. Walenta answered thatonly the removal of the jog switch remained, to whichSollenberger remarked: "Well, let's get with it." Walentasaid that he wished to finish his cigarette, and Sollen-berger again directed that he "get with it." Walenta re-peated that he wished to finish his cigarette. Sollenbergersuggested that he "punch out" if he were unwilling towork, and Walenta responded that he would not punchout. Sollenberger announced that he would punch outfor Walenta, and did just that. Walenta thereupon leftthe plant.March 17, 2 days later, seemingly because of broaddispleasure with Sollenberger among the maintenanceemployees and an attendant high number of grievances-about 50-coming out of the maintenance department ofthe chow operation in the preceding few weeks,'Hobson, the steward, recommended that the maintenanceemployees prepare a petition for submission to manage-ment. Heckenlively prepared and signed such a petitionthat night, and the balance of the maintenance employ-ees, Walenta among them, signed it before work themorning of the 18th. The petition read:We the undersigned do hereby wish to bringcharges against Meyer Sollenberger, the Maint.Foreman at the Kansas City Chow Division of Ral-ston Purina.The charges are covered in section 8A1 and A3 ofthe National Labor Relations Act of unfair andunsafe practices.After all had signed, Heckenlively turned the petitionover to Hobson, who in turn presented it to Sollenbergerat or about 7 a.m. on March 18 and to Wendell Sprack-len, plant engineer and Sollenberger's supervisor, at orabout 10.2Sollenberger responded that he could not sign'Sollenberger became maintenance supervisor on or about February I,1980.2 Spracklen testified that Hobson told him of the petition on the morn-ing of March 18. but did not present it to him. Hobson testified, on theother hand, that he did show the document to Spracklen. Hobson is cred-the document, as he would a grievance, without talkingto his superiors; and Spracklen declined to sign on thestated ground that it was not a legal grievance.Also on March 18, Walenta submitted a grievanceagainst Sollenberger, contending that it was unlawful forhim to have punched Walenta's timecard on March 15.Hobson presented the grievance to Sollenberger themorning of March 18.On March 18 at or about 3:15 p.m., Sollenberger askedHeckenlively to stay past the 3:30 quitting time to weld abroken main bolt in a pellet mill. Because of the brokenbolt, one-fourth of the facility's pelleting capacity wasnonfunctional. Heckenlively objected, stating that hewanted to go home at the scheduled time and that threeless senior welders were available. According to thelabor agreement, those most senior have the right of firstrefusal as concerns the assignment of tasks requiringovertime, subject to management's right, "in the eventspecial skills are required," to designate a given personregardless of seniority so long as the steward is first noti-fied.Sollenberger persisted that he wanted the bolt to bewelded by Heckenlively, and Heckenlively adhered tohis original position. Three times during the exchange,Heckenlively asked that Hobson be present to hear outthe dispute. Sollenberger ignored these requests. Hecken-lively finally left to get Hobson, who worked about 200feet away in another building.Returning with Hobson, Heckenlively went to Sprack-len's office, after which the three of them and Sollen-berger discussed the situation. Spracklen and Sollen-berger contended that the emergent nature of the prob-lem called for Heckenlively's high level of welding ex-pertise, entitling Respondent to designate him to do thejob. Hobson countered that only "a common weldingjob" was in issue, and that any number of people coulddo it adquately. Hobson added that, in any case, Re-spondent had failed to notify him before making a specif-ic designation, as is required by the agreement, and citeda recent grievance matter, also involving Heckenlively,in which that principle had been reaffirmed.3Spracklenresponded that Heckenlively should do the work as di-rected, then file a grievance if he felt that the agreementhad been violated. The meeting concluded with Hecken-lively agreeing to do the work. The task took him about40 minutes.That night, Heckenlively prepared three grievances.Two were against Sollenberger, for forcing him to staypast quitting time and for not allowing him to get a ste-ward; and one was against Spracklen, for forcing him tostay past quitting time. Early the next morning, coinci-dent with Hobson's presentation of the Heckenlivelygrievances to Spracklen and Sollenberger, Heckenlivelywas summoned to Spracklen's office and given one ofited. Not only is his version more plausible, but his testimony on thepoint was otherwise more convincing.' This grievance had been prepared by Heckenlively on January 12,1980, and complained that he had been required to work 5 hours of over-time while a more junior employee, capable of doing the work, was al-lowed to leave at shift's end. The grievance was resolved in Heckenlive-ly's favor in early March.605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe reprimand letters in question. The letter, datedMarch 19 and signed by Sollenberger, read:Wayne, on Tuesday, March 18, 1980, I requestedthat you stay and repair a pellet mill.Instead of performing this task when asked, you leftthe area without permission. Although you returnedto this task 20 minutes later, leaving the area ofyour job is a direct violation of written plant rules.You were also grossly insubordinate in refusing toperform this work when it was assigned to you.This is a letter warning you that any further viola-tions will result in additional disciplinary action.Heckenlively left promptly and with little discussionupon receiving his letter, whereupon Walenta was calledin and given the other letter in question. The letter,dated March 18 and also signed by Sollenberger, read:Danny, this is to confirm our conversation and ac-tions on Saturday, March 15, 1980.You were in the shop smoking when you shouldhave been working on the South Unit Cooler. Youhad already had your afternoon break. I asked youto go back to work, and you said you would afteryou finished your cigarette. I told you to go back towork or punch out. You said, "after I finish mycigarette"-at this time, I punched your card andsent you home.Danny, this is a gross violation of Company Policyon breaks. You also refused to put out your ciga-rette and go back to work as I requested.This was gross insubordination on your part, andany further acts of this nature will bring further dis-ciplinary action.Walenta, like Heckenlively, left promptly and with littlediscussion upon receiving his letter.Ben Bowman, production manager, testified that thedecisions to issue the letters were his. As concerns Wa-lenta, he elaborated that Sollenberger and Spracklen re-ported the smoking incident of March 15 to him on themorning of Monday, March 17, and that he then decidedthat a reprimand was in order. He professedly told Sol-lenberger at the time that the situation was one "of in-subordination and we cannot tolerate it and there is nochoice but to give Danny a disciplinary letter followingthe clock out."Bowman continued that Sollenberger composed alonghand draft of the Walenta letter on the afternoon ofMarch 17, that Bowman gave his approval of the draftthat same afternoon, and that it then went to Bowman'ssecretary for typing. Bowman testified that he saw theletter in final, typed form "probably sometime" in theafternoon of March 18. As if to explain why the letterwas not typed on March 17, Bowman testified that thetime of his secretary is taken up with timecard prepara-tion and payroll matters each Monday.Regarding the decision to reprimand Heckenlively,Bowman testified that Sollenberger and Spracklen re-ported the dispute over the welding assignment to him,the implication being that this took place the morning ofMarch 19,4and that he decided upon the letter becausethe loss of pelletizing capacity occasioned by the brokenbolt had created an "emergency," which was "not thetime to be looking for shop stewards or discussing andarguing about who is going to perform the job."Bowman testified that the employee petition had noth-ing to do with his reprimand decisions; indeed, that hedid not so much as learn of it until sometime in April.Although Bowman testified that a number of letters ofreprimand have issued in recent years, Respondentbrought to the courtroom only one for the time fromJanuary 1, 1978, to March 19, 1980. Bowman testifiedthat he considers a reprimand letter to be a "very seri-ous" sanction.The weight of evidence indicates that the maintenanceemployees regularly left their work areas to see the ste-ward without incurring detriment with management.B. ConclusionsIt is concluded that the issuance of the letters violatedSection 8(a)(1) as alleged. This conclusion is based onthese considerations:1. Several circumstances surrounding their issuancesuggest that the employee petition complaining aboutSollenberger, following the extraordinary number ofgrievances he had provoked, caused Respondent to feara loss of management control, motivating it to seize anyconvenient pretext to punish those participating in thepetition.Moreover, since Sollenberger and Spracklen promptlyinformed Bowman, the decisionmaker, of the March 15Walenta and the March 18 Heckenlively incidents, itdefies belief that they would not have told him prompt-ly, on March 18, about something so serious as the peti-tion. Bowman's testimony that he did not learn of the pe-tition until weeks later therefore is discredited; and it isinferable from his perceived need to fabricate in thisregard that the petition indeed was a central factor in theissuance of the letters.The employee activities surrounding the preparation ofthe petition plainly were protected,5as were the activi-ties underlying the preceding glut of grievances.2. Although Bowman learned of thc March 15 Wa-lenta incident early on March 17, and reputedly then re-marked that Walenta had been intolerably insubordinateand should receive a disciplinary letter "following theclock out," Walenta's letter was dated March 18 and wasnot given to him until March 19. Meanwhile Respondentlearned of the petition and of Walenta's grievance overthe March 15 incident on March 18. The inference thusis pungent that these intervening events were the truetriggers behind the Walenta letter, particularly sinceBowman's explanation for the delay in its typing wasdevoid of conviction.' Spracklen testified that he reported the incident to Bowman themorning of March 19.l "[I]t is difficult to imagine a case in which the capabilities of a super-visor cannot be said to have a direct impact on the employees' job inter-ests and work performance." American Anrt Clay Company. Inc. v..L.R.B., 328 F.2d 88, 90 (7th Cir. 1964).606 RALSTON PURINA COMPANY3. Further as concerns Walenta, the incident cited inhis letter bespoke minimal misconduct, without potentialto impair job completion, and Respondent has shown noprecedent for letters of this sort when misconduct of soslight a moment is involved.4. Further as concerns Heckenlively, the conduct citedin his letter, while couched in terms of insubordinationand leaving his area, in fact consisted of his asserting hisright under the labor agreement to refuse an overtime as-signment, absent certain preconditions which had notbeen satisfied, and his summoning the steward to assist inthe resolution of the problem. Both the assertion of acontract right and the summoning of the steward wereprotected activities.6Thus, even if this conduct truly hadgiven rise to Heckenlively's letter, instead of beinggrasped as a pretext to chasten him for his part in thepetition, the letter was improper.Upon the foregoing findings of fact and the entirerecord, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER7The Respondent, Ralston Purina Company, its officers,agents, successors, and assigns, shall:6 "(T]he implementation of such a labor] agreement by an employee isbut an extension of the concerted activity giving rise to that agreement "Merlyn Bunney and Clarence Bunney. Partners. d/b/a Bunnev Bros. Con-struction Company, 139 NLRB 1516, 1519 (1962). Granted, the protectionafforded such conduct by "the Act is not absolute." Bechtel Incorporated.,248 NLRB 1222. 1223 (1980). The employee conduct found to be unpro-tected in Bechtel was appreciably more aggravated than Heckenlively's.however.7 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as prosvided byI. Cease and desist from:(a) Issuing letters of reprimand to or otherwise dis-criminating against employees for engaging in activitiesprotected by the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in their exercise ofrights under the Act.2. Take this affirmative action:(a) Rescind the letters of reprimand issued to WayneHeckenlively and Danny Walenta on March 19, 1980,and notify them in writing that this has been done.(b) Post at its plant in Kansas City, Missouri, thenotice which is attached and marked "Appendix." Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by Re-spondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that the notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Sec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions, and recommended Order herein shall, asprovided i Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."607